DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1, Figures 1-5, Claims 1-9 and 11-14 as being directed to a first embodiment of the instant invention.
Species 2, Figures 1-3 and 6, Claims 1-9 and 11-14 as being directed to a second embodiment of the instant invention.
Species 3, Figures 1-3 and 7, Claims 1-9 and 11-14 as being directed to a third embodiment of the instant invention.
Species 4, Figures 1-3 and 8, Claims 1-7 and 10-14 as being directed to a fourth embodiment of the instant invention.
Species 5, Figures 1-3 and 9, Claims 1-7 and 11-14 as being directed to a fifth embodiment of the instant invention. 
The species are independent or distinct because the claims to different species recite mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Species 1, Figures 1-5 is directed to an atomization device and aroma diffuser comprising an atomization device comprising an oil supply structure comprising an oil storage bottle, an atomization structure comprising a first pipe section, a second pipe section and a third pipe section being sequentially connected, an end of the first pipe section away from the second pipe section being connected to the gas delivery structure to receive the atomized airflow, the second pipe section provided with an atomization port and in communication with the liquid outlet, and the third pipe section having a pipe diameter gradually increased in a direction away from the second pipe section, and wherein the aroma diffuser has a diffusion cavity and a mist outlet that is in communication with the diffusion cavity and outside, the oil storage bottle has an oil storage chamber containing the essential oil, wherein the oil storage chamber is located below the diffusion cavity and in communication with the diffusion cavity, and an outlet of the third pipe section is in a horizontal direction and the mist outlet is centrally disposed at a top part of the aroma diffuser.  Species 2, Figures 1-3 and 6 is directed to an atomization device and aroma diffuser comprising an atomization device comprising an oil supply structure comprising an oil storage bottle, an atomization structure comprising a first pipe section, a second pipe section and a third pipe section being sequentially connected, an end of the first pipe section away from the second pipe section being connected to the gas delivery structure to receive the atomized airflow, the second pipe section provided with an atomization port and in communication with the liquid outlet, and the third pipe section having a pipe diameter gradually increased in a direction away from the second pipe section, and wherein the aroma diffuser has a diffusion cavity and a mist outlet that is in communication with the diffusion cavity and outside, the oil storage bottle has an oil storage chamber containing the essential oil, wherein the oil storage chamber is located below the diffusion cavity and in communication with the diffusion cavity, and an outlet of the third pipe section is in a horizontal direction and the mist outlet is disposed on a side a top part of the aroma diffuser, and wherein the oil storage bottle has an oil storage chamber containing the essential oil, and the aroma diffuser further includes a leak-proof tube that closes the mouth of the oil storage bottle and extends into a bottom of the oil storage chamber. The anti-leakage pipe is in communication with the diffusion cavity and the oil storage chamber, and the anti-leakage pipe inserted into the oil delivery pipe has a gap with the mouth of the oil storage bottle.  Species 3, Figures 1-3 and 7 is directed to an atomization device and aroma diffuser having an atomization device comprising an oil supply structure comprising an oil storage bottle, an atomization structure comprising a first pipe section, a second pipe section and a third pipe section being sequentially connected, an end of the first pipe section away from the second pipe section being connected to the gas delivery structure to receive the atomized airflow, the second pipe section provided with an atomization port and in communication with the liquid outlet, and the third pipe section having a pipe diameter gradually increased in a direction away from the second pipe section, and wherein the aroma diffuser has a diffusion cavity and a mist outlet that is in communication with the diffusion cavity and outside, the oil storage bottle has an oil storage chamber containing the essential oil, wherein the oil storage chamber is located below the diffusion cavity and in communication with the diffusion cavity, and an outlet of the third pipe section is in a horizontal direction, wherein the oil storage bottle has an oil storage chamber containing the essential oil, and the aroma diffuser further includes a leak-proof tube that closes the mouth of the oil storage bottle and extends into a bottom of the oil storage chamber. The anti-leakage pipe is in communication with the diffusion cavity and the oil storage chamber, and the anti-leakage pipe inserted into the oil delivery pipe has a gap with the oil delivery pipe.  Species 8, Figures 1-3 and 8 is directed to an atomization device and aroma diffuser having an atomization device comprising an oil supply structure comprising an oil storage bottle, an atomization structure comprising a first pipe section, a second pipe section and a third pipe section being sequentially connected, an end of the first pipe section away from the second pipe section being connected to the gas delivery structure to receive the atomized airflow, the second pipe section provided with an atomization port and in communication with the liquid outlet, and the third pipe section having a pipe diameter gradually increased in a direction away from the second pipe section, and wherein the aroma diffuser has a diffusion cavity and a mist outlet that is in communication with the diffusion cavity and outside, the oil storage bottle has an oil storage chamber containing the essential oil, wherein the oil storage chamber is located below the diffusion cavity and in communication with the diffusion cavity, a nozzle of the third pipe section is downward so that the atomized essential oil enters the oil storage chamber downward, and wherein the aroma diffuser does not have a leak-proof tube that closes the mouth of the oil storage bottle.  Species 9, Figures 1-3 and 9 is directed to an atomization device and aroma diffuser having an atomization device comprising an oil supply structure comprising an oil storage bottle, an atomization structure comprising a first pipe section, a second pipe section and a third pipe section being sequentially connected, an end of the first pipe section away from the second pipe section being connected to the gas delivery structure to receive the atomized airflow, the second pipe section provided with an atomization port and in communication with the liquid outlet, and the third pipe section having a pipe diameter gradually increased in a direction away from the second pipe section, and wherein the aroma diffuser has a diffusion cavity and a mist outlet that is in communication with the diffusion cavity and outside, the oil storage bottle has an oil storage chamber containing the essential oil, wherein the oil storage chamber is located below the diffusion cavity and in communication with the diffusion cavity, and the oil delivery pipe is a bent pipe so that its outlet is perpendicular to the extension direction of the second pipe section, wherein the essential oil enters the second pipe section from the liquid outlet and mixes with the atomized airflow, then enters the oil storage chamber downward from the third pipe section, and then enters the diffusion cavity from the mouth of the oil storage bottle, and then diffuses from the mist outlet to the outside.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 6 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  
1. the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or
2. the prior art applicable to one species would not likely be applicable to another species; and/or
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner’s Comments
	Examiner notes that for purposes of restriction requirement, Figure 9 has been identified by the examiner as species 5, since the specification discloses that Figure 9 is another embodiment of the instant invention as seen on paragraphs [0037], [0040] and [0060]-[0061], even though Figure 9 is not present in the drawings filed by the applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759